 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9       quasar energy group LLC,                                  No. CV-18-02300-PHX-RCC (EJM)
10                     Plaintiff,                                  ORDER
11       v.
12       WOF SW GGP 1 LLC,
13                     Defendant.
14
              On December 9, 2019, Magistrate Judge Eric J. Markovich issued a Report and
15
     Recommendation (“R&R”) (Doc. 162) in which he recommended this Court enter an
16
     order denying Third-Party Defendants, Mankel Mechanical, LLC (“Mankel”), and Iron
17
     Dynamics, Inc.’s (“Iron Dynamics”) Motions to Dismiss (Docs. 48, 98). After an
18
     independent review of the R&R (Doc. 162), Third-Party Defendants’1 Objections2 (Docs.
19
     174 - 175), and Third-Party Plaintiff Quasar’s Responses to the Objections (Docs. 181 -
20
     182), this Court adopts the R&R in part, denying Third-Party Defendants’ Motions to
21
     Dismiss (Docs. 48 & 98), but finds that Ariz. Rev. Stat. § 12-2602’s requirements are
22
     applicable here.
23
                                    Factual and Procedural Background
24
              The Parties do not dispute the case’s factual and procedural background. The sole
25
     issue here is the applicability of A.R.S. § 12-2601, et. seq. Since there is no dispute as to
26
27   1
      The Court refers to Defendants Mankel, Iron Dynamics, and Hardrock collectively as “Third-Party Defendants.”
     2
      Third-Party Defendant Hardrock Concrete Placement Company (“Hardrock”) made its first appearance after the
28   Motions to Dismiss had already been filed. Doc. 175 at ¶1. Since Third-Party Plaintiff Quasar named Hardrock as a
     Third-Party Defendant, Hardrock has also filed objections to the R&R. Doc. 175.
 1   the factual and procedural background, this Court adopts the factual and procedural
 2   background as set forth in the R&R and will not reiterate it here.
 3                     Report and Recommendation: Standard of Review
 4          “District judges have the power to refer a case to magistrate judge to hear and
 5   determine pretrial matters before the court.” 28 U.S.C. § 636(b)(1); LRCiv 72.1(a). While
 6   magistrate judges do not have the authority to dismiss, they may prepare a Report and
 7   Recommendation (“R&R”) to aid the district judge in the disposition of the case. §
 8   636(b)(1)(B)-(C). After receiving the magistrate judge’s R&R, the parties may file
 9   written objections to the magistrate judge’s recommendation. § 636(b)(1)(C). After
10   receiving the magistrate judge’s R&R and any objections from the parties, the district
11   judge conducts a de novo review of the portions of the record to which the parties object.

12   Id. Finally, the district judge determines whether to accept, reject, or modify the

13   magistrate judge’s recommendation. Id.

14                                             Analysis

15          The sole contention here is the applicability of Ariz. Rev. Stat. § 12-2602. § 12-

16   2602(A) requires, among other things, that a plaintiff making a civil claim against a
     licensed professional submit an affidavit certifying whether or not an expert’s testimony
17
     is necessary to prove the licensed professional’s liability or standard of care. If the
18
     plaintiff certifies that expert testimony is necessary, plaintiff must prepare “a preliminary
19
     expert opinion affidavit with the initial disclosures that are required by rule 26.1, Arizona
20
     [R]ules of [C]ivil [P]rocedure.” §12-2602(B).
21
            Third-Party Defendants have filed Motions to Dismiss under this statute because
22
     Quasar has not filed the required affidavit certifying whether an expert’s opinion
23
     testimony is required. Since Quasar has not filed the required written statement, Third-
24
     Party Defendants assert that Quasar’s claim should be dismissed because there is no way
25
     to show that Third-Party Defendants’ work fell below the standard of care without an
26
     expert’s testimony.
27
            Quasar counters Third-Party Defendants’ argument with the assertion that the
28
     provisions of § 12-2602 do not apply here. Specifically, Quasar argues that because it


                                                  -2-
 1   brings an indemnity claim and indemnity claims do not fall within the scope of § 12-
 2   2602’s applicability. In support of this assertion, Quasar cites to Ariz. Rev. Stat. § 12-
 3   2601(b). § 12-2601(b) makes the statutory expert certification requirements applicable to
 4   cases where the “[t]he claim is based on the licensed professional’s alleged breach of
 5   contract, negligence, misconduct, errors or omissions in rendering professional services.”
 6   Quasar asserts that the plain text of § 12-2601(b) limits application to the types of claims
 7   listed and there is no mention of indemnity claims in § 12-2601(b). Thus, § 12-2602’s
 8   requirements are not applicable to Quasar’s claims.
 9          Conversely, Third-Party Defendants assert that Quasar’s indemnity claims fall
10   squarely within the scope of § 12-2602’s affidavit requirement because negligence is an
11   essential element of Quasar’s claim. Quasar’s claim is based on a contractual indemnity

12   provision. By the terms of the indemnity provision, Quasar must present evidence of each

13   of the Third-Party Defendants’ “negligent acts or omissions” to determine the extent of

14   indemnity Quasar is entitled to. Since Quasar must make a showing of negligence, Ariz.

15   Rev. Stat § 12-2602’s affidavit requirements apply.

16          Magistrate Judge Markovich agreed with Quasar’s argument and recommended
     denying the Third-Party Defendants’ Motions to Dismiss because § 12-2601(b) does not
17
     list indemnity specifically.
18
            This Court declines to adopt this approach. § 12-2602 is applicable because the
19
     section applies to claims “based” on a licensed professional’s negligence. § 12-2601(b).
20
     Thus, the Court must first determine the basis of Quasar’s claim to determine the § 12-
21
     2602’s applicability.
22
            Here, the basis of Quasar’s claim is negligence, making it fall squarely within the
23
     scope of § 12-2602’s applicability. Quasar is attempting to enforce contractual indemnity
24
     provisions. Under the text of each indemnity provision, which are substantially similar,
25
     Quasar must show the “negligent acts or omissions of the subcontractor.” Docs. 46-1 at ¶
26
     9.1, 46-3 at ¶ 9.1, 46-5 at ¶ 9.1. While Quasar’s claims are listed in the Third-Party
27
     Complaint as indemnity claims, the indemnity provisions are based on a showing of the
28
     Third-Party Defendants’ negligence. Therefore, Quasar’s claims are based on a licensed


                                                 -3-
 1   professional’s negligence and Third-Party Plaintiff Quasar must comply with § 12-2602’s
 2   expert affidavit requirements.
 3          While the Court finds that § 12-2602 is applicable, dismissal is not appropriate in
 4   this instance. Given the contingent nature of Quasar’s indemnity claims, efficient use of
 5   judicial resources may warrant extending the time for compliance under § 12-2602(E).
 6   Nonetheless, Quasar must file the expert affidavit in accordance with § 12-2602.
 7                                          Conclusion
 8          Accordingly, IT IS HEREBY ORDERED this Court adopts the R&R in part and
 9   denies Third-Party Defendants’ Motions to Dismiss. Docs. 48 & 98.
10          Dated this 9th day of March, 2020.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -4-
